NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      R. JEAN BLANSETTE CRUGER,
                             Plaintiff/Appellee,

                                        v.

                           BRADLEY BLANSETTE,
                             Defendant/Appellant.

                             No. 1 CA-CV 20-0391
                               FILED 6-29-2021


          Appeal from the Superior Court in Maricopa County
                         No. CV2020-005924
         The Honorable David W. Garbarino, Judge Pro Tempore

                      VACATED AND REMANDED


                                   COUNSEL

Sacks Tierney, PA, Scottsdale
By Randy Nussbaum, Michael J. Harris
Counsel for Plaintiff/Appellee

Horne Slaton, PLLC, Scottsdale
By Thomas C. Horne
Counsel for Defendant/Appellee
                          CRUGER v. BLANSETTE
                           Decision of the Court



                       MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge Jennifer B. Campbell joined.


M O R S E, Judge:

¶1             Bradley Blansette ("Blansette") appeals a forcible detainer
judgment granted to R. Jean Blansette Cruger ("Cruger"), in her capacity as
trustee of the R. Jean Blansette Cruger Living Trust, dated October 17, 2018.
For the reasons herein, we vacate the judgment and remand for further
proceedings.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Cruger is Blansette's mother. She is also his landlord, and
alleges Blansette has been living rent-free on her property for years. That
was fine for a time, but Cruger recently determined she could no longer
afford to maintain the property and planned to sell it. When she asked
Blansette to move out, he refused and claimed Cruger was not his landlord
and he was actually co-owner of the property. Cruger then filed a forcible
detainer action to evict Blansette, and Blansette responded by filing a quiet
title action against Cruger.1

¶3             At the initial hearing, Blansette pled not guilty and requested
a jury trial. The superior court denied his request for a jury trial but set the
matter for bench trial at a later date.

¶4           Shortly thereafter, Cruger moved for summary judgment.
She provided the court a recorded deed showing she was the sole owner of
the property. Additionally, she asserted that she notified Blansette that his
tenancy would be terminated, that Blansette failed to vacate the property,
and that Blansette continued to live at the property. In response, Blansette
disputed he was a tenant and continued to claim he was co-owner of the



1     As it is the subject of this appeal, we focus solely on the forcible
detainer action.




                                       2
                         CRUGER v. BLANSETTE
                          Decision of the Court

property, though he did not meaningfully dispute Cruger's other
allegations.

¶5             At trial, the superior court denied Cruger's summary
judgment motion and her verbal motion to reconsider that denial. The
court noted that there was no affidavit or declaration attached to the motion
and, on that basis, the court was "inclined just to go to trial and let [the
parties] put on witnesses under oath, and let [the parties] cross-examine the
witnesses under oath." Trial proceeded, the parties elicited sworn
testimony from witnesses, and admitted evidence into the record. At the
trial's conclusion, the court said it would make a ruling "[b]ased upon the
information" received. That same day, the court issued a minute entry
ruling that found Blansette guilty of forcible detainer "based upon the
testimony and exhibits received . . . ."

¶6           Blansette timely appeals that judgment. We have jurisdiction
under A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶7            Blansette raised numerous issues in his opening brief, but his
reply brief expressly waives all but one issue: did the superior court err in
denying Blansette a jury trial? After reviewing the record, we conclude the
court erred.

¶8            This case turns on whether the superior court's denial of a jury
trial was contrary to A.R.S. § 12-1176. "Interpreting rules, statutes, and
constitutional provisions raises questions of law, which we review de
novo." State v. Hansen, 215 Ariz. 287, 289, ¶ 6 (2007).

¶9             Section 12-1176(B) provides that, in a forcible detainer action,
"[i]f the plaintiff does not request a jury, the defendant may do so on
appearing and the request shall be granted." But, Rule 11(d) of the Rules of
Procedure for Eviction Actions states that if a jury trial has been demanded
"but no factual issues exist for the jury to determine, the matter shall
proceed to a trial by the judge alone." Reading these provisions together,
this court recently explained that "the right to trial in this context is not
violated when 'there are simply no genuine issues of fact for a jury to
consider.'" Montano v. Luff, 250 Ariz. 401, 406, ¶ 16 (App. 2020) (citation
omitted); accord Sedona-Oak Creek Airport Auth. Inc. v. Dakota Territory Tours
ACC, 1 CA-CV 20-0158, 2021 WL 97217, at *4, ¶ 17 (Ariz. App. Jan. 12, 2021)
(mem. decision).




                                      3
                         CRUGER v. BLANSETTE
                          Decision of the Court

¶10           Cruger argues there were no issues of fact in dispute and,
therefore, Blansette was not entitled to a jury trial. But the superior court
denied Cruger's summary judgment motion, denied her motion for
reconsideration, and issued a judgment "based upon the testimony and
exhibits received . . . ." Furthermore, during closing arguments, Cruger's
counsel acknowledged that Blansette disputed receiving the termination of
tenancy letter and Blansette's counsel argued there was a factual dispute as
to whether a month-to-month tenancy existed. Both are arguable issues of
fact presumably resolved by the superior court in reaching its decision.2

¶11           We would agree with Cruger if the record indicated the
superior court found there were no material facts in dispute, but nothing in
the record on appeal reflects that the court made such a finding. Therefore,
we vacate the forcible detainer judgment and remand for further
proceedings.

¶12             We note that Cruger is free to renew her motion for summary
judgment on remand, and the superior court remains free to grant a forcible
detainer judgment without a jury if it finds there are no material facts in
dispute. See Montano, 250 Ariz. at 406, ¶ 16. Blansette is only entitled to a
jury trial if there are issues of fact for a jury to consider and resolve. Id.

¶13           Both parties request their attorney fees on appeal under
A.R.S. § 12-1178. We deny both parties requests for attorney fees, as neither
party has "provide[d] support or argument for [their] contention that A.R.S.
§ 12-1178, which applies to trial court proceedings, allows this court to
award fees on appeal." Bank of New York Mellon v. Dodev, 246 Ariz. 1, 12, ¶
40 (App. 2018). Additionally, Cruger requests an award of costs on appeal.
As she is not the prevailing party, we deny her request.




2       We note that Blansette's counsel has conceded it is improper to
litigate issues of title in a forcible detainer action, and Cruger has argued
Blansette's argument is simply an attempt to shoehorn title issues into this
case. Cruger remains free to re-raise this argument on remand.


                                      4
                        CRUGER v. BLANSETTE
                         Decision of the Court

                             CONCLUSION

¶14          For the above-stated reasons, we vacate the forcible detainer
judgment entered against Blansette and remand this case for further
proceedings.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5